Order, Supreme Court, New York County (Martin Evans, J.), entered June 1, 1994, which granted petitioner’s application pursuant to CPLR article 78 to annul respondent’s determination denying petitioner’s application for a major capital improvement rent increase to the extent of remitting the matter to respondent to decide the application on the merits within 180 days, unanimously affirmed, without costs.
Respondent acted irrationally in denying petitioner’s application for a major capital improvement rent increase on the ground petitioner failed to file registration statements for 1987 and 1988. Such failure to file in timely fashion is immaterial. Petitioner had filed the initial 1984 registration and the 1986 annual registration, and the 1987 and 1988 registrations were not due at the time the application was filed. We also note that the Rent Stabilization Law of 1969 (Administrative Code of City of NY § 26-517 [e]) provides for the prospective elimination of sanctions for failure to timely file registration statements. Concur—Murphy, P. J., Rosenberger, Kupferman, Nardelli and Mazzarelli, JJ.